The defendants having taken an appeal within the five-day period following the granting of the preliminary injunction by the court below in the above-entitled matter on affidavits filed by the plaintiff, ex parte, and having *Page 134 
thus rendered impossible the hearing fixed by the court pursuant to Equity Rule No. 38, the appeal is dismissed as premature and the matter returned to the court below in order that a hearing, as contemplated by the Equity Rules, may be had forthwith; costs to be paid by appellants.